

The Secretary
AMI Australia Holdings Pty Limited
Level 1
204-218 Botany Road
Alexandria  NSW  2015
 
St.George Bank Limited
ABN 92 055 513 070
 
Level 9
65 Berry St
North Sydney NSW 2060
 
Please reply to:
Ross Fairjones
P 0 Box 6049 Shoppingworld
North Sydney NSW 2060 Telephone 02 8923 2743
Facsimile 02 8923 2746
Email fairjonesr(&stdeorge.com.au
     



Dear Jacov,
 
Re : FACILITY OFFER
 
Following our recent discussions, we are pleased to offer the following
facilities:

 
Borrower:
 
AMI Australia Holdings Pty Limited
ABN 56 095 238 645




 
 
• Commercial Overdraft                                       $   500,000
 
New Facilities
 
• Commercial Bill Acceptance/Discount           $1,900,000
 
Total of all Limits
 
The total of all limits (excluding sublimits) is: $2,400,000
 
Preconditions to Using the Facilities
 
Before any person named as a Borrower can use the facilities:
 
1.      they must comply with drawdown requirements we specify from time to time
and any other drawdown requirements in this offer.
 
 
2.      the following things must be provided to us
 
2.1      the securities (as detailed below)
 
 
2.2      Copy of loan statements from Astarra Capital Limited As Trustee For The
Professional Pension PST - Pension for the previous twelve (12) months.
 
 
2.3      Full and completed Audited Financial Statements as at 30th June 2008
for AMI Australia Holdings Pty Limited to be received prior to any facility
availability and to be to the Bank’s satisfaction.



 
Page 1 of 17

--------------------------------------------------------------------------------

 





 
 
2.4      Confirmation from your external accountants that all taxation
obligations are paid and up to date.
 
 
Each item must be in form and substance satisfactory to us, our solicitors and
our consultants (including evidence of satisfactory stamping, and each item
which is not an original document must be certified by the relevant entity (or
in the case of annual financial statements, the relevant entity’s accountant or
auditor) to be true and up to date).
 
Other Conditions
 
Before any person named as a Borrower can use the facilities:
 
1.      Quarterly Interim Management Accounts (Balance Sheet and Profit & Loss
Statements) to be forwarded to the Bank within 45 days of each quarters end (ie:
end of March, June, September and December) with the following:
 
 
a.      Quarterly Asset Certificate with Aged Receivable summary;
 
 
b.      Confirmation from your external accountants that all taxation
obligations are up to date;
 
 
c.      Certification by Directors that:
-      Interest Times Cover is no less than 20 Times;
-      Average Aged Debtors are less than 75 days.
 
 
d.      A Debenture Certificate providing details of Inventory,
Inventory-in-Transit, Aged Debtors, Employee numbers and other Statutory
Declarations.
 
 
2.      St George Limited is to be satisfied with the value of AMI Australia
Holdings Pty Limited’s security on an ongoing basis. At all times, the minimum
value of AMI Australia Holdings Pty Limited securities is to be greater than the
total amount owing under the facilities.
 
 
3.      Cash to be received from the sale of Whygo Video Conferencing Pty
Limited is to be placed toward principal reductions on the Commercial Bill
Facility as follows:
 
 
a.      $100,000-00 on 15th December 2008;
b.      $100,000-00 on 30th June 2009.
 
Please note, these principal reductions are in addition to the monthly Principal
& Interest repayment of $50,000-00
 
 
4.      The borrower will not, without the Bank’s prior written consent, repay
any moneys owed by it to Advanced Medical Institute Inc, prior to the repayment
of the Bank’s facility.



 
Page 2 of 17

--------------------------------------------------------------------------------

 





 
 
5.      The client undertakes to restrict any dividend payment to 50% of any net
profit after tax less principal debt reductions.
 
 
6.      Unless the Bank otherwise consents in writing, during the term of the
facility the borrower must:
 
 
i.      Not make any material changes to its business or dispose of any of its
core assets or undertakings;
 
 
ii.      Not dispose of its Australian premature ejaculation or impotence
business or its interest in PE Patent Holdco Pty Limited, Worldwide PE Patent
Holdco Pty Limited or Intelligent Medical Technologies Pty Limited and not
permit those entities to dispose of their assets;
 
 
iii.      Not make changes to the Board or managing director of the company;
 
 
iv.      Not permit any group company to issue, agree to issue or grant any
option to issue any equity or any security convertible into any such equity;
 
 
v.      Not subscribe or agree to subscribe for any equity interest in any
party;
 
 
vi.      Not repay any loan in priority to payment of this loan;
 
 
vii.      Not enter into any joint venture agreement or other arrangement which
gives any party an interest in the profits of its business; or
 
 
viii.      Not grant any encumbrance to any party.
 
 
7.      The Bank will release Whygo Videoing Conferencing Pty Limited as
guarantor on the following basis:
 
 
a.      Principal reductions on the Commercial Bills facility from the sale of
the business as follows:
 
 
i.      $100,000-00 on the 15th December 2008;
 
 
ii.      $100,000-00 on the 30th June 2009.
 
 
b.      The sale is completed with transfer of full ownership (directors/
shareholders) to the new owners.
 
Security
 
The security for each facility is:
 
 
1.      First registered fixed and floating charge over all the assets and
undertaking of AMI Australia Holdings Pty Limited (Proposed).



 
Page 3 of 17

--------------------------------------------------------------------------------

 





 
 
2.      Deed of Subordination with payables due to the parent entity of AMI
Australia Holdings Pty Ltd being subordinated to lending facilities held with
St.George Bank Limited given by AMI Australia Holdings Pty Limited (Proposed).
 
 
3.      First registered fixed and floating charge over the all assets and
undertaking of AMI International Pty Limited and AMI Management Services Pty
Limited and PE Patent Holdco Pty Limited and Advanced Medical Institute Pty
Limited and Intelligent Medical Technologies Pty Limited and Whygo Video
Conferencing Pty Limited and Worldwide PE Patent Holdco Pty Limited (Proposed).
 
 
4.      Cross Guarantee & Indemnity Limited to the amount of $2,400,000, given
by AMI International Pty Limited and AMI Management Services Pty Limited and PE
Patent Holdco Pty Limited and Advanced Medical Institute Pty Limited and
Intelligent Medical Technologies Pty Limited and Whygo Video Conferencing Pty
Limited and Worldwide PE Patent Holdco Pty Limited (Proposed).
 
 
5.      Letter of Comfort given by Advanced Medical Institute Inc (Proposed).
 
Unless indicated otherwise in this facility offer:
 
 
a)      the amounts secured by the securities include the sum of the total
amount owing for all facilities listed in this facility offer and other amounts;
and
 
 
b)      there are no limits on the amounts secured.
 
 
St George Limited is to be satisfied with the value of AMI Australia Holdings
Pty Limited’s security on an ongoing basis. At all times, the minimum value of
AMI Australia Holdings Pty Limited securities is to be greater than the total
amount owing under the facilities.
 
Fees
 
·      An Establishment fee of $15,000 is now due and payable.
·      Legal fees and other costs for preparing the security documents and this
agreement and reviewing documents presented to us under this agreement. In
addition, all other statutory charges such as stamp duty, ASIC fees and title
office charges are for your account.
 
 
These fees are payable in respect of the total facilities detailed in this
facility offer (i.e. they do not apply to each facility). The General Standard
Terms and the details for particular facilities in this offer set out other fees
we can require you to pay. Also, other normal banking fees and charges which may
become payable under this facility are set out in the following fees and charges
booklets:



 
Page 4 of 17

--------------------------------------------------------------------------------

 





 
·      “Business Lending and Finance Facilities, Fees and Charges for specific
services and loan accounts” booklet,
·      “Corporate and Business Accounts and Payment Services, Fees and Charges
and how to minimise them” booklet,
·      “Business Accounts and Payment Services, Fees and Charges and how to
minimise them” booklet.
 
 
Once paid, fees and charges are not refundable.
 
Financial Information
 
The following financial information in respect of you and each guarantor must be
provided to us within 4 months of the end of each financial year, or more often
if we ask:
 
 
a)      annual accountant prepared financial statements and taxation returns if
you are a company
 
 
b)      consolidated financial statements if you are a member of a group of
companies
 
 
c)      for each non-company, an annual asset and liability statement and
taxation returns
 
 
d)      a budget and cash flow forecast for your business and for the business
of your group if you are a member of a group of companies, for the next 12 month
period.
 
Financial Undertakings
 
You must ensure that, for each quarter:
 
Interest cover ratio - EBIT for that period equals or exceeds 20.00 times the
aggregate amount of your finance costs for that period (including payments in
the nature of interest and capitalised interest, the interest component of
finance lease and hire purchase payments and all other financial expenses which
are allowable as a deduction before determining the taxable amount of your
profit).
 
Cancellation
 
If you give us three business days’ notice, you may cancel the whole or part of
any unused portion of a facility limit. You may not revoke this notice.



 
Page 5 of 17

--------------------------------------------------------------------------------

 




 
1. Commercial Overdraft
 
Facility Limit
 
$500,000-00 (Five Hundred Thousand Australian Dollars)
 
Purpose
 
General working capital for day to day needs.
 
Term
 
6 months from the first day the facility is made available.
 
Using the Overdraft
 
We make funds available to you for your overdraft facility through an account we
agree to in accordance with our usual practice from time to time. We anticipate
that the amount drawn will fluctuate in accordance with the working needs of
your business.
 
 
You may not allow the facility limit to be exceeded without our approval. If the
facility limit is exceeded without our approval, you must repay the excess
immediately.
 
 
Also, you must comply with the conditions that apply to the use of your account
or any card connected to it. Those conditions (including any applicable fees)
form part of this facility agreement.
 
Interest
 
We charge interest on that part of the balance owing which is within the
facility limit at our commercial base rate plus a margin of 1.65% per annum.
 
 
The interest rate may vary at any time.
 
 
As an indication, our commercial base rate is currently 12.6% per annum.
 
 
If the balance owing exceeds the facility limit with or without our approval, we
charge interest on that excess at the default rate.
 
 
Interest is debited to your account on the last day of each month.
 
 
The “Interest” and “Default Interest” clauses in the General Standard Terms
explain how we calculate interest.
 
Fees
 
You must pay us the following fee(s):
A line fee of 1.O% per annum of the peak facility limit for the month applies.
This is calculated daily. It is debited to your account in arrears and is
payable by you on the last day of each month.
 
 
The ‘Corporate and Business Accounts and Payment Services, Fees and Charges and
how to minimise them” booklet under the heading “Business Cheque Account” sets
out other normal banking fees and charges which may become payable under this
facility.


 
 
Page 6 of 17

--------------------------------------------------------------------------------

 


 
 
Repayment
 
We may demand at any time that you repay the whole or part of the total amount
owing. You must repay in full the amount we demand at the time we specify in the
demand.

 
 
 
 
Page 7 of 17

--------------------------------------------------------------------------------

 
 
 
 
2. Commercial Bill Acceptance/Discount
 
Facility Limit Purpose
 
$1,900,000-00 (One Million, Nine Hundred Thousand Australian Dollars)
 
Term Acceptance
 
Refinancing Facilities from ANZ Nominees (Astarra Capital Limited As Trustee For
The Professional Pension PST - Pension)
 
Drawdown
 
3 years from the first drawdown date.
 
Acceptance
 
We agree to accept bills of exchange drawn by you when you request us in writing
to do so.
 
Drawdowns
 
Drawdowns as follows:
1.      an initial drawdown of $1,900,000.00 no later than 30 days from the date
you accept this offer
 
 
You must provide us with details of the requested drawings by close of the
business day before the requested drawdown date.
 
 
The aggregate face value of all bills outstanding at any time must not exceed
the facility limit.
 
Term to Maturity of Bills
 
One to six months.
 
Form of bills
 
Face value of $100,000.00 each, or such other value we approve and otherwise in
the form we require.
 
Floating Rate Bills
 
If you ask, we agree to discount bills accepted by us under this facility at a
variable rate. Before doing so we agree with you on the term to maturity of the
bills. All bills are discounted once only for that maturity. We discount bills
at the SGB Rate, which is the rate we are prepared to buy bills of an equivalent
term to maturity and face value accepted by an Australian trading bank on the
day of acceptance.
 
Fixed Rate Bills
 
If you ask, we agree to discount bills accepted by us under this facility at a
fixed rate for an agreed term and aggregate face value. You may request this in
respect of the first drawing or at the completion of a term to maturity (or
expiry of a period in which the discount rate has been previously fixed). We
agree to discount bills for an additional period provided the term does not end
after the overall term of the facility.
 
 
You may request us to give you an indicative quotation as to the discount rate
likely to apply (at any time). However, any indicative quotation given is not
binding on us. If we agree, you can also request us to fix a rate for a specific
term and aggregate face value, to apply at a future date (called a “forward
start bill arrangement”).



 
Page 8 of 17

--------------------------------------------------------------------------------

 





 
 
Following the end of any period in which the discount rate has been fixed, if
you do not ask us to fix it for a further period, the discount rate will be
calculated on a variable basis (see “Floating Rate Bills” above).
 
Capped Rate Bills
 
If you ask, we agree to discount bills accepted by us under this facility at a
capped rate for an agreed term and aggregate face value. You may request this in
respect of the first drawing or at the completion of a term to maturity (or
expiry of a period in which the discount rate has been previously capped). We
agree to discount bills for an additional period provided the term does not end
after the overall term of the facility.
 
 
We discount Capped Bills at either the cap rate or the reference rate (the
reference rate we use is the rate set out in “Floating Rate Bills” above). If,
on the acceptance date of any bills during the agreed capped rate term,
 
·      the reference rate is greater than the cap rate, then the bills are
discounted at the cap rate;
·      the reference rate is less than or equal to the cap rate, the bills are
discounted at the reference rate.
 
 
You may request us to give you an indicative quotation as to the cap rate likely
to apply (at any time). However, any indicative quotation given is not binding
on us. If we agree, you can also request us to cap a rate for a specific term
and aggregate face value, to apply at a future date (called a “forward start
bill arrangement”).
 
 
Following the end of any period in which the discount rate has been capped, if
you do not ask us to cap it for a further period, the discount rate will be
calculated on a variable basis (see “Floating Rate Bills” above).
 
Collared Rate Bills
 
If you ask, we agree to discount bills accepted by us under this facility at a
rate equal to or between a cap rate and a floor rate for an agreed term and
aggregate face value. These are known as Collared Rate Bills. You may request
this in respect of the first drawing or at the completion of a term to maturity
(or expiry of a period in which the discount rate has been set for Collared Rate
Bills). We agree to discount bills for an additional period provided the term
does not end after the overall term of the facility.
 
 
We discount Collared Rate Bills at either a cap rate, a floor rate or the
reference rate (the reference rate we use is the rate set out in “Floating Rate
Bills” above).
 
 
If, on the acceptance date of any bills during the agreed capped rate term, the
reference rate is:



 
Page 9 of 17

--------------------------------------------------------------------------------

 





 
·      greater than the cap rate, then the bills are discounted at the cap rate;
·      equal to or less than the cap rate and equal to or greater than the floor
rate, then the bills are discounted at the reference rate;
·      less than the floor rate, then the bills are discounted at the floor
rate.
 
 
You may request us to give you an indicative quotation as to the cap and floor
rates likely to apply (at any time). However, any indicative quotation given is
not binding on us. If we agree, you can also request us to agree to cap and
floor rates for a specific term and aggregate face value, to apply at a future
date (called a “forward start bill arrangement”).
 
 
Following the end of any period in which the discount rate has been set for
collared rate bills, if you do not ask us to enter into collared rate bills for
a further period, the discount rate will be calculated on a variable basis (see
“Floating Rate Bills” above).
 
Customised Bill Solutions
 
We have a range of interest rate exposure management products which we bundle
together under our Customised Bill Solutions package. The following combinations
can be arranged to suit your requirements:
 
 
·      Floating Rate Bill + Capped Rate Bill
·      Floating Rate Bill + Collared Rate Bill
·      Fixed Rate Bill + Floating Rate Bill
·      Fixed Rate Bill + Capped Rate Bill
·      Fixed Rate Bill + Collared Rate Bill
·      Fixed Rate Bill + Capped Rate Bill + Floating Rate Bill
·      Fixed Rate Bill + Collared Rate Bill + Floating Rate Bill.
 
 
Please contact your Relationship Manager to discuss our Customised Bill
Solutions packages.
 
Interest Rate Exposure Management
 
We have a further range of interest rate exposure management products. If you
are interested in entering into a specific type of interest rate exposure
management transaction, we invite you to contact your Relationship Manager to
discuss your requirements (see “Entering financial markets transactions” in the
General Standard Terms).
 
Fees
 
You must pay us the following fee(s):
 
An acceptance fee of 1.65% per annum on the face value of each bill we accept.
It is calculated from and including the date we accept a bill until but
excluding the date of maturity of the bill. It is payable by you on the day we
accept a bill and is deducted from any discounted proceeds



 
Page 10 of 17

--------------------------------------------------------------------------------

 





 
 
A preparation/rollover fee of $120 is payable by you at drawdown and on each
rollover.
 
Premiums
 
A premium is payable for entering into Capped Rate Bills and Collared Rate
Bills. Its amount and the date you must pay it is set out in the confirmation we
issue to you when we discount the Capped Rate Bill or the Collared Rate Bill.
(If the confirmation specifies more than one premium, but does not specify which
is payable on which premium payment date, the first premium specified is payable
on the first premium payment date specified, and so on.)
 
 
However, a confirmation for Collared Rate Bills may specify a net premium to be
paid by the net premium payer. If the confirmation does this, then only the net
premium is payable on the net premium payment date set out in the confirmation.
(If the confirmation specifies more than one net premium, but does not specify
which is payable on which net premium payment date, the first net premium
specified is payable on the first net premium payment date specified, and so
on.)
 
Indemnity
 
You must pay us an amount equal to the face value of each bill we accept under
this facility not later than 10.00 am on the day the bill falls due for payment
at the completion of the term to maturity. You also indemnify us against, and
therefore you must pay us on demand for, any other liability, loss or costs we
incur or suffer in connection with our acceptance of bills under this facility.
 
 
If you elect not to rollover any bills discounted during a period in which the
discount rate has been fixed, (or if you and we enter into a forward start bill
arrangement and, for any reason, any bill is not drawn on the agreed future
date) you must, in addition to your indemnification obligations, pay us any
break costs (see the “Break costs” clause in the General Standard Terms).
 
 
If you do not pay any amount you owe us when it is due (including any amount
payable under this “Indemnity”) you must pay interest on that overdue amount at
the default rate. The “Default Interest” clause in the General Standard Terms
explains how we calculate default interest.
 
Rollover
 
If you are not in default we agree to rollover maturing bills, in which case the
procedures set out above apply equally. Unless you tell us otherwise by close of
the business day before the relevant rollover date, we will rollover maturing
bills for bills of an equivalent face value and an equivalent term to maturity
or to the end of the term (whichever is shorter).



 
Page 11 of 17

--------------------------------------------------------------------------------

 





 
 
However, if we discount the replacement bills, your obligation to pay us the
face value of maturing bills is reduced by the discounted proceeds of the
replacement bills.
 
Confirmations
 
Usually we will send you a confirmation of the commercial details of Fixed Rate
Bills, Capped Rate Bills, Collared Rate Bills and Customised Bill Solution. The
confirmation is to be read in conjunction with this facility agreement. Within
one business day of receiving the confirmation you must sign and return a copy
of it to us or tell us if you think there is an error in it (you are bound by
the terms and conditions unless you tell us of a possible error within that
time). However, the transaction described in the confirmation is still valid if
these procedures are not followed.
 
Authority to Sign and Complete Bills
 
You authorise each of our employees whose job title includes the word “manager”
or “solicitor”, individually to:
·      sign on your behalf as drawer and indorser in blank any bill to be drawn
and indorsed by you under this facility; and
 
·      deliver and issue the bill for you; and
 
·      complete the bill (including the tenor) in accordance with your request;
and
 
·      complete the face value of the bill, insert the drawdown date or rollover
date as the issue date and complete any other incomplete aspect of the bill.

 
Should you have any questions, or if you would like to discuss these or any
other issues, please do not hesitate to contact me.
 
Yours sincerely
 


 
Ross Fairjones
Relationship Manager




 
Page 12 of 17

--------------------------------------------------------------------------------

 




 
Acceptance by you:

 
By signing this document, you:
 
 
1.
accept the facilities on the terms set out in this facility offer and the
General Standard Terms

 
 
2.
acknowledge that:

 
 
a.
a legally binding contract is created between you and us

 
 
b.
you have made your own independent judgment and decision to enter this facility
agreement and are not relying on any information given or representations made
by us to you

 
 
3.
make the declarations in the General Standard Terms.

 
We recommend that you obtain independent legal and financial advice before
entering into this facility agreement.


EXECUTED by AMI AUSTRALIA PTY LIMITED  ABN 56 095 238 645 in accordance with
section 127(1) of the Corporations Act 2001 (Cwlth) by authority of its
directors:
)
)
)
)
    )
)
)
)
)
 
Signature of Director
)
)
Signature of director/company secretary*
  *delete whichever is not applicable
  )
)
)
  Name of director (block letters)
 
)
)
)
Name of director/company secretary*
(block letters)
*delete whichever is not applicable
 
)
)
)
)
)
)
 
Dated:
 
Dated:
 
 
     

 




 
Page 13 of 17

--------------------------------------------------------------------------------

 


 


 
Acknowledgement by guarantor(s):

 
The terms of this facility agreement are acknowledged by each guarantor


EXECUTED by AMI INTERNATIONAL PTY LIMITED  ABN 14 120 970 461 in accordance with
section 127(1) of the Corporations Act 2001 (Cwlth) by authority of its
directors:
)
)
)
)
    )
)
)
)
)
 
Signature of Director
)
)
Signature of director/company secretary*
  *delete whichever is not applicable
  )
)
)
  Name of director (block letters)
 
)
)
)
Name of director/company secretary*
(block letters)
*delete whichever is not applicable
 
)
)
)
)
)
)
 
Dated:
 
Dated:
 
 
     



EXECUTED by AMI MANAGEMENT PTY LIMITED  ABN 56 116 456 136 in accordance with
section 127(1) of the Corporations Act 2001 (Cwlth) by authority of its
directors:
)
)
)
)
    )
)
)
)
)
 
Signature of Director
)
)
Signature of director/company secretary*
  *delete whichever is not applicable
  )
)
)
  Name of director (block letters)
 
)
)
)
Name of director/company secretary*
(block letters)
*delete whichever is not applicable
 
)
)
)
)
)
)
 
Dated:
 
Dated:
 
 
     

 
 


 
Page 14 of 17

--------------------------------------------------------------------------------

 



 
EXECUTED by PE PATENT HOLDCO PTY LIMITED  ABN 65 116 786 737 in accordance with
section 127(1) of the Corporations Act 2001 (Cwlth) by authority of its
directors:
)
)
)
)
    )
)
)
)
)
 
Signature of Director
)
)
Signature of director/company secretary*
  *delete whichever is not applicable
  )
)
)
  Name of director (block letters)
 
)
)
)
Name of director/company secretary*
(block letters)
*delete whichever is not applicable
 
)
)
)
)
)
)
 
Dated:
 
Dated:
     



EXECUTED by ADVANCED MEDICAL INSTITUTE PTY LIMITED  ABN 21 117 372 915 in
accordance with section 127(1) of the Corporations Act 2001 (Cwlth) by authority
of its directors:
)
)
)
)
    )
)
)
)
)
 
Signature of Director
)
)
Signature of director/company secretary*
  *delete whichever is not applicable
  )
)
)
  Name of director (block letters)
 
)
)
)
Name of director/company secretary*
(block letters)
*delete whichever is not applicable
 
)
)
)
)
)
)
 
Dated:
 
Dated:
     

 


 
Page 15 of 17

--------------------------------------------------------------------------------

 



 
EXECUTED by INTELLIGENT MEDICAL TECHNOLOGIES PTY LIMITED  ABN 30 107 047 496 in
accordance with section 127(1) of the Corporations Act 2001 (Cwlth) by authority
of its directors:
)
)
)
)
    )
)
)
)
)
 
Signature of Director
)
)
Signature of director/company secretary*
  *delete whichever is not applicable
  )
)
)
  Name of director (block letters)
 
)
)
)
Name of director/company secretary*
(block letters)
*delete whichever is not applicable
 
)
)
)
)
)
)
 
Dated:
 
Dated:
     



EXECUTED by WHYGO VIDEO CONFERENCING PTY LIMITED  ABN 44 105 732 492 in
accordance with section 127(1) of the Corporations Act 2001 (Cwlth) by authority
of its directors:
)
)
)
)
    )
)
)
)
)
 
Signature of Director
)
)
Signature of director/company secretary*
  *delete whichever is not applicable
  )
)
)
  Name of director (block letters)
 
)
)
)
Name of director/company secretary*
(block letters)
*delete whichever is not applicable
 
)
)
)
)
)
)
 
Dated:
 
Dated:
     

 


 
Page 16 of 17

--------------------------------------------------------------------------------

 




EXECUTED by WORLDWIDE PE PATENT PTY LIMITED (ABN 16 117 157 427) in accordance
with section 127(1) of the Corporations Act 2001 (Cwlth) by authority of its
directors:
)
)
)
)
    )
)
)
)
)
 
Signature of Director
)
)
Signature of director/company secretary*
  *delete whichever is not applicable
  )
)
)
  Name of director (block letters)
 
)
)
)
Name of director/company secretary*
(block letters)
*delete whichever is not applicable
 
)
)
)
)
)
)
 
Dated:
 
Dated:
     

 
 


 
Page 17 of 17

--------------------------------------------------------------------------------

 

